Citation Nr: 1733334	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  14-16 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right hip condition.

2.  Entitlement to service connection for left hip condition.

3.  Entitlement to service connection for left shoulder condition.

4.  Entitlement to service connection for left knee/patella condition.


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1950 to September 1954.  He was awarded the National Defense Service Medal, Good Conduct Medal, and the Occupation Medal (Germany).  

This matter comes to the Board of Veterans Appeals (Board) on appeal from a May 2012 rating decision issued by the United States Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2017, the Veteran provided testimony before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing has been associated with the electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

While the record contains the Veteran's DD form 214, military personnel records, and select service treatment records, including enlistment and separation physical examinations, the Veteran has stated his service treatment records from his time in Labrador (Canada), Germany, and the United Kingdom were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  As such, the Veteran argues he should be afforded the benefit of the doubt and his claims should be automatically granted.  See e.g., June 2012 lay statement.  However, the law does not establish a higher benefit-of-the-doubt standard in situations where service records were destroyed, but rather heightens the duty of the Board to explain its findings and conclusions, to carefully consider the benefit-of-the- doubt rule, and to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Ussery v. Brown, 8 Vet. App. 64 (1995).  

Although the Board regrets additional delay in the adjudication of these claims, the Board finds that a remand is required for further evidentiary development.  

While in service, the Veteran cross-trained at Keesler Air Force Base, Biloxi Mississippi, in fields such as ground air communications, navigational aid, and the use of the super heterodyne communication receiver.  See  e.g., August 2014 lay statement.  He was later sent to Goose Bay in Labrador, Canada at the Strategic Air Command base.  He was then stationed at the E. Harmon Air Force Base in Newfoundland, Canada, the Bitburg Air Base in Germany, and the South Ruislip Air Force Base in the United Kingdom.  See service personnel records, p. 10.   

The Veteran asserts that his current orthopedic problems in the bilateral hips are the result of stress/trauma impact caused by repeatedly jumping down from personnel trucks while in military service.  He explained that jumping down on the perma-frost, gravel, or concrete inflamed and irritated his femur-balls and hip sockets over a long period of time.  See May 2011 lay statement.  

Regarding his left shoulder, he reports in-service injury caused by repeatedly falling from the personnel trucks and landing on his left shoulder, resulting in irritation.  He further alleges his left shoulder impairment is due to strain caused by using objects to stabilize his gait, secondary to his bilateral hip disability.  See June 2011 lay statements.  The Veteran also claims his left knee disability is secondary to the stress caused by his left hip action being consistently out of gait.   See June 2011 lay statement.

Lastly, the Veteran asserts that his in-service duties required frequent trips to remote sites in sub-zero weather, which caused freezing of his synovial fluid, restricting lubrication, and resulting in joint irritation.  See May 2011 lay statement.  

With these contentions in mind, the Board notes that the Veteran has never been afforded a VA examination to address the etiology of his claimed disabilities and resulting impairments.  In light of the heightened duty to assist the Veteran in developing his claim, the Board finds that a VA examination is warranted in this instance to assess his assertion that in-service repetitive joint stress and cold weather exposure have resulted in his current disabilities. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral hip, left shoulder, and left knee disabilities.  The examiner is requested to review the claims file, including the Veteran's hearing testimony and this REMAND before completing the examination.  The examiner should note such review in the examination report.  

The VA examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed disabilities began in or are otherwise etiologically related to his active duty service, especially his exposure to cold weather conditions. 

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.


2.  Then, readjudicate the claim on appeal.  If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




